UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 24, 2017 SPARTAN MOTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Michigan (State or Other Jurisdiction of Incorporation) 0-13611 (Commission File No.) 38-2078923 (IRS Employer Identification No.) 1541 Reynolds Road, Charlotte, Michigan (Address of Principal Executive Offices) 48813 (Zip Code) 517-543-6400 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Section Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Item 5.07 Submission of Matters to a Vote of Security Holders On May 24, 2017, Spartan Motors, Inc. (the "Company") held its 2017 Annual Meeting of Shareholders, at which meeting 28,667,471 of the 34,367,241 shares outstanding and entitled to vote as of the March 27, 2017 record date were present and voted in person or by proxy. The matters listed below were submitted to a vote of the shareholders through the solicitation of proxies. The proposals are described in detail in the Company's Proxy Statement dated as of, and filed with the Securities and Exchange Commission (“SEC”) on, April 13, 2017. Each of proposals 1, 2, 3, 4 and 5 were approved by the Company’s shareholders. The voting results are as follows: Proposal 1, Election to the Company’s Board of Directors for a three year term expiring at the Annual Meeting of Shareholders to be held in 2020: Nominee For Withheld Broker Non-Votes Andrew M. Rooke 18,465,439 3,365,736 6,836,296 Election to the Company’s Board of Directors for a one year term expiring at the Annual Meeting of Shareholders to be held in 2018: Nominee For Withheld Broker Non-Votes Richard R. Current 17,835,837 3,995,338 6,836,296 Proposal 2, Amendment of the Articles of Incorporation to increase the number of authorized shares of common stock: For Against Abstain 25,809,392 2,726,327 131,752 Proposal 3, Ratification of the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2017: For Against Abstain 28,275,370 332,414 59,687 Proposal 4, Advisory vote on the Company’s executive compensation: For Against Abstain Broker Non-Votes 20,869,048 629,665 332,462 6,836,296 Proposal 5, Advisory vote on the frequency of future advisory votes on executive compensation: One Year Two Years Three Years Abstain Broker Non-Votes 16,241,845 181,737 5,077,056 330,537 6,836,296 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPARTAN MOTORS, INC. Dated: May 25, 2017 /s/ Frederick J. Sohm By: Frederick J. Sohm Its: Chief Financial Officer 3
